Citation Nr: 0334799	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1986.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  In that 
decision, the RO denied entitlement to an increased 
disability rating for the veteran's service-connected anxiety 
disorder, currently evaluated as 30 percent disabling.  In 
addition, the Board notes that in a letter dated in December 
2002, the veteran requested a "decision of 100 percent 
disability compensation and not less of [sic] 70 percent 
because of [] severe mental disability."  The Board 
interprets this statement as the veteran's claim for 
entitlement to a total disability rating based on 
unemployability.  Accordingly, this issue is referred to the 
RO for appropriate action. 


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement an increased disability 
rating for his service-connected anxiety disorder, currently 
evaluated as 30 percent disabling.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given a recent decision of the United States Court 
of Appeals for the Federal Circuit that invalidated 38 C.F.R. 
§ 19.9(a)(2), however, this development must be accomplished 
by remand.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
in order to assist the veteran in the development of his 
appeal and to ensure due process, this case must be REMANDED 
for the following development:

1.	In July 2003, the veteran was 
scheduled and appeared for a VA 
examination to determine the current 
severity of his anxiety disorder.  
However, the veteran's examination was 
not completed by the VA examiner because 
of "the veteran's behavior, lack of 
cooperation, and a behavior that does not 
correspond to the described behavior on 
records [sic]."  The veteran should be 
scheduled for an updated examination by 
the appropriate physician.  In scheduling 
this examination, the veteran shold be 
informed that failure on his part to 
cooperate with the examiner might result 
in unfavorable action with respect to his 
claim.  The claims file, including a copy 
of this REMAND, should be made available 
to the examiner and should be reviewed 
prior to the preparation of the 
examination report.   The examination 
report should reflect that such a review 
was conducted.

The examiner is requested to review the 
entire claims file and specifically, the 
veteran's service medical records, 
outpatient treatment records, VA 
examination reports and private 
examination reports.  All indicated tests 
and studies should be accomplished and 
the findings should be reported in 
detail.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's anxiety disorder upon his 
social and industrial activities as well 
as his employability.   

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

3.	The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his anxiety 
disorder.  If the claim is denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC) 
and be given the opportunity to respond.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter to the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 




							(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO 



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




